DETAILED ACTION
1.	This Office Action is responsive to application No. 17/005,236 on August 27, 2020. Claim 1 is pending and has been examined.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on August 27, 2020 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

However, please note some of the cited references, such as foreign documents, have been listed, but are not specifically included in the file wrapper of this current application. Applicant is kindly asked to provide these references for this application.

Allowable Subject Matter
4.	Claim 1 allowed.

With respect to claim 1, Hsiao and Yu and the other cited references do not teach of the claimed invention as a whole.



Notably, these two elements are adjacent to each other and are both relative to a second substrate SB2 as well as first transmitting and receiving electrodes. Please note the first main pressure sensing layer is spaced apparat from the electrodes “by a first set distance” and that a second base is spaced apart from the first sub-pressure sensing layer “by a second set distance”.

As a whole, the claim recites two pressure sensing layers adjacent (or at least not overlapping as the claim requires) to each other as well as being at different distances relative to the second substrate and/or the transmitting/receiving electrodes.

To clarify, the Information Disclosure Statement, filed on August 27, 2020, contains several references. Upon consideration, it is not thought that any of these cited references impact patentability.

Prior art, taken alone or in combination, do not teach of the claim limitations, not to this level of detail.

Double Patenting
Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
6.	Claim 1 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 10,795,525 B2. This is a statutory double patenting rejection. To clarify, patent ‘525 is a related application in this family, Application 16/540,909.


Patent ‘525 Claim 1
Current Application 17/005,236 Claim 1
A pressure sensing element comprising:
A pressure sensing element comprising:
a first base;
a first base;
a first transmitting electrode disposed on the first base and comprising a first transmitting terminal and a plurality of first transmitting lines electrically connected to the first transmitting terminal;
a first transmitting electrode disposed on the first base and comprising a first transmitting terminal and a plurality of first transmitting lines electrically connected to the first transmitting terminal;

a first receiving electrode disposed on the first base and comprising a first receiving terminal and a plurality of first receiving lines alternately arranged with the plurality of first 10transmitting lines and electrically connected to the first receiving terminal;
a first main pressure sensing layer disposed on the first transmitting electrode and the first receiving electrode and spaced apart from the first transmitting electrode and the first receiving electrode by a first set distance;
a first main pressure sensing layer disposed on the first transmitting electrode and the first receiving electrode and spaced apart from the first transmitting electrode and the first receiving electrode by a first set distance;
a first sub-pressure sensing layer disposed on the first transmitting electrode and the first receiving electrode and making contact with the first transmitting electrode and the first receiving electrode without overlapping the first main pressure sensing layer when viewed in a plan view; and
a first sub-pressure sensing layer disposed on the first transmitting electrode and the 15first receiving electrode and making contact with the first transmitting electrode and the first receiving electrode without overlapping the first main pressure sensing layer when viewed in a plan view; and
a second base disposed on the first main pressure sensing layer and the first sub-pressure sensing layer, making contact with the first main pressure sensing layer, and 



As can be seen from above, Claim 1 of Patent ‘525 includes all the limitations of Claim 1 of the current application, and as a result, examiner believes these claim sets to be directed to the same/identical invention.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS P JOSEPH whose telephone number is (571)270-1459.  The examiner can normally be reached on Monday - Friday 5:30 - 3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 





/DENNIS P JOSEPH/Primary Examiner, Art Unit 2621